Citation Nr: 0116540	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  96-22 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Paul W. Brunson, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to March 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for post traumatic stress disorder.  He responded with a 
timely notice of disagreement, initiating this appeal.  The 
veteran's appeal was subsequently perfected with the 
submission of a timely substantive appeal.  

The veteran's claim was initially presented to the Board in 
December 1997, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDING OF FACT

The veteran assisted in the unloading of chemical weapons 
during service in 1946, and now has a current diagnosis of 
post traumatic stress disorder resulting from his in-service 
experiences.  


CONCLUSION OF LAW

Service connection for post traumatic stress disorder is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In June 1993, the veteran filed a claim for service 
connection for residuals of mustard gas exposure during 
service.  He reported that during service he helped unload a 
cargo ship carrying German mustard gas munitions, resulting 
in exposure to chemical agents.  

In a September 1993 memorandum prepared by the U.S. Army 
Chemical and Biological Defense Agency (CBDA) for the VA, the 
CBDA confirmed that a freighter, the U.S.S. Francis Lee, 
containing captured German chemical weapons was unloaded at 
Edgewood Arsenal in Maryland beginning in August 1946 until 
October of the same year.  This vessel was unloaded by the 
559th Transportation Company out of Fort Eustis, Virginia.  
However, the CBDA was unable to confirm that the veteran or 
what was thought to be his unit, the 896th Transportation 
Company, was involved in this unloading.  

In a May 1995 written statement, the veteran requested 
service connection for a psychiatric disability resulting 
from service.  He again stated that during service he helped 
unload a freighter containing dangerous chemicals.  He also 
stated that he came under sniper attack and found a dead U.S. 
serviceman floating in the water while serving in the Leyte 
Gulf region during World War II.  

The veteran was afforded a December 1995 VA psychiatric 
examination.  He reported several in-service stressors, 
including being separated from his family, and working on a 
ship carrying chemical gases.  According to the veteran's 
account, 85 soldiers serving on this ship died after inhaling 
this gas.  As a result, he suffers with such symptoms as 
depression, irritability, poor sleep, nightmares, and 
anxiety.  Severe post traumatic stress disorder was diagnosed 
by the VA examiner.  

In a March 1996 rating decision, the veteran was denied 
service connection for post traumatic stress disorder.  He 
responded with an April 1996 notice of disagreement, and this 
appeal was initiated.  An April 1996 statement of the case 
was afforded him, and he perfected his appeal with an April 
1996 VA Form 9.  

The veteran testified at a personal hearing before RO 
personnel in October 1996.  He reported coming under sniper 
fire while serving in Leyte Gulf in the Philippines, and 
seeing the severed heads of Japanese snipers after they were 
killed.  He also reported working on the U.S.S. Francis Lee, 
unloading it when it arrived at Edgewood Arsenal full of 
mustard gas munitions.  

The veteran's claim was presented to the Board in December 
1997, at which time it was remanded for additional 
development.  In response to the Board's remand, the RO 
attempted to obtain the veteran's service personnel records; 
however, these records were determined to have been destroyed 
by fire and are no longer available for review.  
Nevertheless, the veteran's service medical records are 
available, and treatment records in 1946 lists his unit as 
the 559th Port Company.  

The RO continued the prior denial of the veteran's claim for 
service connection for post traumatic stress disorder, and 
the claim was returned to the Board.  

Analysis

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection will be awarded for any 
current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000). 

Service connection for post traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the disability, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f) (2000); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

As an initial matter, a regulation pertinent to post 
traumatic stress disorder claims, 38 C.F.R. § 3.304(f), was 
modified in June 1999 to reflect the U. S. Court of Appeals 
for Veterans Claims' (Court) holding in Cohen v. Brown [10 
Vet. App. 128 (1997)].  64 Fed. Reg. 32,807-08 (1999); Cohen, 
supra.  Where a regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version of the regulation 
more favorable to the appellant will apply unless Congress or 
the Secretary provided otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

During the pendency of this appeal, there has been a major 
change in the law relative to claims for veterans' benefits.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  In such circumstances, the VA is 
bound to consider whether any prejudice results to the 
claimant in deciding his/her appeal at this time without 
remand to the agency of original jurisdiction for re-
adjudication in light of the change in the law.  Bernard v. 
Brown, 4 Vet. App. 384 (1993); Karnas, supra.  However, with 
regard to the present issue, where the veteran is being 
awarded a full grant of the benefit sought on appeal, it is 
clear no prejudice will result.  

If the veteran's claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  Where no evidence of combat is presented, "a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'".  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997) [quoting Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996)].  In the present 
case, the veteran has not been awarded the Purple Heart 
Medal, Combat Infantryman's Badge, or other generally-
accepted indicator of combat, and he has not himself stated 
that he participated in direct combat with the enemy.  Thus, 
"credible supporting evidence" is required to verify the 
veteran's stressor.  Id.  Further, it must be noted that 
under the Diagnostic and Statistical Manual of Mental 
Disorders (DSM) IV, the sufficiency of a stressor is a 
medical determination and not within the purview of a VA 
adjudicator.  Cohen, 10 Vet. App. at 139-140.  

In the present case, the veteran claims that during service, 
he participated in the unloading of a freighter, the U.S.S. 
Francis Lee, which was carrying German chemical weapons, and 
he found this operation extremely stressful, due to the 
chemical hazards involved. Medical treatment records in 1946 
notes that the veteran was assigned to the 559th Port Company 
at that time, and background information supplied by the U.S. 
Army Chemical and Biological Defense Agency (CBDA) confirms 
that personnel from the 559th Transportation Company unloaded 
the Francis Lee from August to October 1946.  Comparison of 
this information, as well as other details supplied by the 
CBDA, with the veteran's account suggests it is at least as 
likely as not that the veteran did in fact assist in the 
unloading of chemical weapons from the Francis Lee in 1946.  
This is true despite the fact that military authorities were 
unable to specifically verify that the veteran was personally 
involved in such an operation.  

Also of record is a December 1995 VA psychiatric examination 
confirming a current diagnosis of post traumatic stress 
disorder.  The veteran's cited stressors at the time of 
examination included his participation in the unloading of 
the U.S.S. Francis Lee.  In light of the uncontradicted 
medical evidence verifying a current diagnosis of post 
traumatic stress disorder based on in-service handling of 
chemical weapons, service connection for post traumatic 
stress disorder is warranted.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection is granted for post traumatic stress 
disorder.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

